Title: To Benjamin Franklin from Edward Bancroft, 17 April 1780
From: Bancroft, Edward
To: Franklin, Benjamin


Honour’d & Dear Sir
Monday Morning 17. april 1780.
This morning at about 4 O’Clock I was awaked by the arrival of Capt. Jones & Mr. Montplaisir from L’Orient. The Latter went forward to Paris, but Capt. Jones not having stopped since he Left L’Orient is lain down for a little Sleep. I shall call him in about half an hour & as soon after as he can dress I suppose he will wait on you. He brought me the inclosed Letter from Mr. Wharton, which will inform you of almost all that I yet Know except that the Kings officers at L’Orient have begun to cut up & Pull down a considerable part of the internal partitions &c of the Ship Seraphis, which has much increased the discontent of the Alliance’s Crew.
I am ever with the utmost respect & Affection Honoured & Dear Sir Your most Humble & Devoted Servant
Edwd. Bancroft 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiare &c / en son Hotel / a Passy
Notation: Ewd: Bancroft 17, April 1780.
